
	
		I
		112th CONGRESS
		1st Session
		H. R. 3438
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Department of Defense to meet the annual
		  goal for participation in procurement contracts by small business concerns
		  owned and controlled by veterans with service-connected
		  disabilities.
	
	
		1.Requirement for Department of
			 Defense to meet contracting goal for small business concerns owned and
			 controlled by veterans with service-connected disabilities
			(a)RequirementEach fiscal year, the Department of Defense
			 shall meet the goal for participation in procurement contracts that fiscal year
			 by small business concerns owned and controlled by veterans with
			 service-connected disabilities under section 15(g)(1) of the Small Business Act
			 (15 U.S.C. 644(g)(1)).
			(b)Definition of
			 small business concern owned and controlled by veterans with service-Connected
			 disabilities
				(1)The term
			 small business concern owned and controlled by veterans has the
			 meaning provided in section 8127 of title 38, United States Code.
				(2)The term
			 service-connected has the meaning provided in section 101(16) of
			 title 38, United States Code.
				
